         CASE 0:18-cv-03459-NEB-BRT Doc. 24 Filed 08/25/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
                            Civil No. 18-cv-03459 (NEB/BRT)


UNITED STATES OF AMERICA,                   )
et al., ex rel. Joseph Caliguire,           )
                                            )
                      Plaintiffs,           )
                                            )
                      v.                    )
                                            )
Upsher-Smith Laboratories, LLC,             )
                                            )
                      Defendant.            )

            UNITED STATES’ NOTICE OF CONSENT TO DISMISSAL

       Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(1), the United States of

America hereby notifies the Court that, in the interest of justice, it consents to the relator’s

voluntary dismissal of this action. See Dkt. No. 23.

Dated: August 25, 2020                             Respectfully submitted,

                                                   ERICA H. MACDONALD
                                                   United States Attorney

                                                   s/ Ann M. Bildtsen

                                                   BY: ANN M. BILDTSEN
                                                   Assistant U.S. Attorney
                                                   Attorney ID No. 271494
                                                   600 U.S. Courthouse
                                                   300 S. Fourth Street
                                                   Minneapolis, MN 55415
                                                   Ann.Bildtsen@usdoj.gov
                                                   (612) 664-5600
                                                   Attorneys for the United States
